DETAILED ACTION

This office action is responsive to communication(s) filed on 7/28/2020.
 	Claims 1-20 are canceled.
Claims 21-40 are presented for examination. 

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 7/28/2020 has been considered. 


Allowable Subject Matter
Claims 21-40 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of operation within an integrated-circuit memory component ("memory IC"), the method comprising: receiving, via a first clock input, a command/address clock signal that toggles continuously throughout a first interval at a first frequency; receiving, via a second clock input, a data clock signal that toggles at a second frequency at least twice the first frequency; during an initial portion of the first interval while distribution of the data clock signal within a data interface is disabled, receiving a memory access command synchronously with respect to the command/address clock signal; and enabling distribution of the data clock signal within the data interface of the memory IC during a latter portion of the first interval in response to receiving the memory access command.
Regarding claims 22-30, they are allowable at least because they are dependent on independent claim 21.
The closest prior art, Bartley et al. (US 20080028158) discloses similar teachings but fails to disclose the limitations recited above. Bartley thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 31, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an integrated-circuit memory component ("memory IC") comprising: a first clock input to receive a command/address clock signal that toggles continuously throughout a first interval at a first frequency; a second clock input to receive a data clock signal that toggles at a second frequency at least twice the first frequency; a command/address interface to receive, during an initial portion of the first interval while distribution of the data clock signal within the data interface is disabled, a memory access command synchronously with respect to the command/address clock signal; and control circuitry to enable distribution of the data clock signal within the data interface of the memory IC during a latter portion of the first interval in response to receiving the memory access command.
Regarding claims 32-39, they are allowable at least because they are dependent on independent claim 31.
The closest prior art, Bartley et al. (US 20080028158) discloses similar teachings but fails to disclose the limitations recited above. Bartley thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 40, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an integrated-circuit memory component ("memory IC") comprising: means for receiving a command/address clock signal that toggles continuously throughout a first interval at a first frequency; means for receiving a data clock signal that toggles at a second frequency at least twice the first frequency; means for receiving, during an initial portion of the first interval while distribution of the data clock signal within the data interface is disabled, a memory access command synchronously with respect to the command/address clock signal; and means for enabling distribution of the data clock signal within the data interface of the memory IC during a latter portion of the first interval in response to receiving the memory access command.
The closest prior art, Bartley et al. (US 20080028158) discloses similar teachings but fails to disclose the limitations recited above. Bartley thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827